Per Curiam.

The psychiatric examination directed by our decision of December 27, 1963 (20 A D 2d 170) was performed by two highly qualified psychiatrists. These expert physicians, in a report dated May 27, 1964, state that as far as they are able to ascertain defendant has not been predisposed to crimes of violence; and have concluded that further imprisonment will have an aggravating effect upon him, that he is not dangerous to be released now, and that the sooner custodial care is stopped the better he will be. Specifically, in answer to the question posed in the court’s opinion, they report that the defendant does not present a probable behavior pattern that would render it dangerous to release him at this time. In view of these facts, the sentencing of the defendant to a term of from one day to life imprisonment under section 483-b and section 1940 of the Penal Law is not warranted.
Judgment of conviction modified, on the law and the facts, and in the interests of justice, insofar as the same imposes sentence so as to provide that defendant be imprisoned in State prison at Attica for a term of not less than 5 nor more than 10 years; and the matter remanded to the County Court of Cortland County for further proceedings in conformity herewith. Gibson, P. J., Herlihy, Reynolds and Taylor, JJ., concur.